IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 899 MAL 2015
                                             :
                    Petitioner               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
LORNE BRETT HOPKINS, JR.,                    :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Whether, under Pennsylvania law, a search warrant should be invalidated and
      the resulting evidence suppressed where an affiant truthfully and accurately
      recites statements made by a self-incriminating co-defendant in an affidavit of
      probable cause, but the falsity of the co-defendant's statements could not be
      discovered prior to the issuance of the search warrant?


      Justice Wecht did not participate in the consideration or decision of this matter.